DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The foreign patent documents and non-patent literature documents listed in the IDS filed 8/25/2021 can be found in the IFWs of the parent cases.
The non-patent literature documents listed in the IDSs filed 8/25/2021, 11/23/2021, 2/18/2022, and 4/26/2022 that were struck-through were not considered as there are no English language portions to consider/review.
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 1, "second" should be amended to read -the second-.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 1, "second" should be amended to read -the second-.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11133257 (and US Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent disclose all limitations of instant claims 1-20.
As to claim 1: Claim 5 of US Patent discloses all limitations of instant claim 1.
As to claim 2: Claim 6 of US Patent discloses all limitations of instant claim 2.
As to claim 3: Claim 7 of US Patent discloses all limitations of instant claim 3.
As to claim 4: Claim 8, lines 1-2 of US Patent discloses all limitations of instant claim 4.
As to claim 5: Claim 8, lines 3-4 of US Patent discloses all limitations of instant claim 5.
As to claim 6: Claim 1 of US Patent discloses all limitations of instant claim 6.
As to claim 7: Claim 2 of US Patent discloses all limitations of instant claim 7.
As to claim 8: Claim 3 of US Patent discloses all limitations of instant claim 8.
As to claim 9: Claim 4, lines 1-2 of US Patent discloses all limitations of instant claim 9.
As to claim 10: Claim 4, lines 1-2 of US Patent discloses all limitations of instant claim 10.
As to claim 11: Claim 13 of US Patent discloses all limitations of instant claim 11.
As to claim 12: Claim 14 of US Patent discloses all limitations of instant claim 12.
As to claim 13: Claim 15 of US Patent discloses all limitations of instant claim 13.
As to claim 14: Claim 16, lines 1-2 of US Patent discloses all limitations of instant claim 14.
As to claim 15: Claim 16, lines 3-4 of US Patent discloses all limitations of instant claim 15.
As to claim 16: Claim 9 of US Patent discloses all limitations of instant claim 16.
As to claim 17: Claim 10 of US Patent discloses all limitations of instant claim 17.
As to claim 18: Claim 11 of US Patent discloses all limitations of instant claim 18.
As to claim 19: Claim 12, lines 1-2 of US Patent discloses all limitations of instant claim 19.
As to claim 20: Claim 12, lines 3-4 of US Patent discloses all limitations of instant claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813